UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                        7/9/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :          07 CR 1150(VM)
          -against-              :        DECISION AND ORDER
                                 :
RAMON ACOSTA,                    :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

       On October 27, 2008, defendant Ramon Acosta (“Acosta”)

was convicted following a trial of conspiracy to commit Hobbs

Act robbery, in violation of 18 U.S.C. § 1951 (“Count One”);

substantive Hobbs Act robbery, in violation of 18 U.S.C.

§§ 1951 and 2 (“Count Five”); and brandishing a firearm in

connection with a Hobbs Act robbery, in violation of 18 U.S.C.

§§ 924(c)(1)(A)(ii) and 2 (“Count Six”). (See Dkt. No. 77;

Minute Entry dated October 27, 2008.) On March 5, 2009, Acosta

was sentenced to 210 months’ imprisonment on Counts One and

Five     to   run   concurrently,   and   eighty-four   months’

imprisonment on Count Six to run consecutively with the

sentence imposed for Counts One and Five. (See Dkt. No. 77,

at 2.)

       Now pending before the Court is Acosta’s motion for

relief from judgment under Federal Rule of Civil Procedure

(“Rule”) 60. (See “Motion,” Dkt. No. 144.) The Court received

the Government’s opposition (see “Opposition,” Dkt. No. 154)


                               1
and Acosta’s reply brief in further support of the Motion

(see “Reply,” Dkt. No. 155). For the reasons set forth below,

the Motion is DENIED.

                        I.   BACKGROUND

A.   RELEVANT PROCEDURAL HISTORY

     The Government charged Acosta and his codefendant with

various offenses related to a robbery scheme. (See Dkt. No.

46.) Following an eleven-day jury trial, on October 27, 2008,

the jury found Acosta guilty on Counts One, Five, and Six.

Count One charged Acosta with participating in a conspiracy

to commit Hobbs Act robberies between 2003 and 2006. Count

Five charged him with participating in a gunpoint robbery in

Queens, New York on or about April 28, 2004. Count Six charged

Acosta with using, carrying, possessing, and brandishing a

firearm during and in furtherance of the robbery charged in

Count Five.

     Shortly after he was convicted but before sentencing,

Acosta filed a motion for a judgment of acquittal on November

25, 2008, arguing that venue was not proper in this District.

(Dkt. No. 61.) The Court denied that motion on January 16,

2009. (Dkt. No. 70.)

     Acosta was sentenced on March 5, 2009, to a total term

of 294 months of imprisonment followed by a three-year term




                               2
of supervised release. (Minute Entry dated March 5, 2009;

Dkt. No. 77.)

     The same day he was sentenced, Acosta filed a notice of

appeal from judgment. (Dkt. No. 81.) On appeal, Acosta argued

that his sentence was procedurally unreasonable because the

Court had made factual findings in connection with sentencing

and, according to Acosta, did not take into account his

acquittal   on   certain   counts.   The   Second   Circuit   found

Acosta’s argument “unavailing,” and affirmed the judgment.

United States v. Acosta, 367 F. App’x 259, 261 (2d Cir. 2010);

see also Dkt. No. 92. The Second Circuit explained that this

Court had “acknowledged that the jury acquitted Acosta of one

of the underlying robberies” and that “[a] district court can

determine for sentencing purposes that a defendant conspired

to commit an offense even after the jury has acquitted on the

substantive offense.” Id.

     On September 14, 2010, Acosta filed a motion pursuant to

28 U.S.C. § 2255 seeking to vacate, set aside, or correct his

sentence. (Acosta v. United States, 10 Civ. 6945, Dkt. No.

1.) In that motion, Acosta asserted: (1) a Sixth Amendment

violation based on sentencing enhancements applied because of

the Court’s finding that Acosta had obstructed justice; (2)

prosecutorial misconduct by procurement of false witness

testimony and failure to disclose exculpatory evidence; (3)


                                3
failure to consider sentencing factors related to Acosta’s

immigration      status;     and      (4)    ineffective        assistance       of

counsel. This Court denied that motion on December 20, 2010.

Acosta v. United States, 756 F. Supp. 2d 578 (S.D.N.Y. 2010);

see also Dkt. No. 98.           The Court found that the first claim

was barred because Acosta had failed to raise it on direct

appeal and because “it does not violate the Sixth Amendment

for a court at sentencing to enhance the defendant’s penalties

on   account    of    conduct    that       the    court    finds     constitutes

obstruction of justice.” Acosta, 756 F. Supp. 2d at 580.

Second, the Court determined that Acosta’s allegations of

prosecutorial        misconduct       were    conclusory        and     therefore

insufficient. The Court rejected Acosta’s third claim because

his immigration status did not affect his sentence in the

ways Acosta alleged. Lastly, the Court rejected Acosta’s

ineffective-assistance-of-counsel                   claim     because          trial

counsel’s      performance      did   not     deprive       Acosta    of   a   fair

proceeding     under    Strickland      v.        Washington,   466     U.S.     667

(1984).

      Acosta filed a notice of appeal as to that decision on

March 21, 2011. (Dkt. No. 103.) The Court construed the notice

as a request for an extension of time to file a notice of

appeal, which the Court granted. (Dkt. No. 102.) The Court

transmitted the notice to the Second Circuit for resolution


                                        4
by that court. On February 1, 2012, the Second Circuit denied

the motion and dismissed the appeal because Acosta “ha[d] not

made a ‘substantial showing of the denial of a constitutional

right.’” (Dkt. No. 121 (citation omitted).)

     On June 15, 2016, Acosta filed a successive motion

pursuant to Section 2255 arguing that the Supreme Court’s

decision in Johnson v. United States, 135 S. Ct. 2551 (2015),

invalidated his conviction under Count Six for violating 18

U.S.C. § 924(c). (See the “Prior Section 2255 Motion,” Dkt.

No. 131; Acosta v. United States, 16 Civ. 4525, Dkt. No. 1.)

In Johnson, the Supreme Court held that the residual clause

of the Armed Career Criminal Act was void for vagueness

because “whether the residual clause cover[ed] a crime . . .

require[d] a court to picture the kind of conduct that the

crime involves in ‘the ordinary case,’” and this “wide-

ranging    inquiry”     resulted     in       unconstitutional

“indeterminacy.” Johnson, 576 U.S. at 596-97. Though Acosta’s

convictions did not implicate the Armed Career Criminal Act,

the Supreme Court’s ruling in Johnson had some bearing on his

conviction under Section 924(c), which contains a similar

residual clause. Nevertheless, this Court denied Acosta’s

motion on July 7, 2016 (the “2016 Order”) and declined to

transfer the appeal to the Second Circuit. Acosta v. United

States, 197 F. Supp. 3d 553 (S.D.N.Y. 2016); Dkt. No. 136.


                             5
The Court held that Johnson was inapplicable, and because

Hobbs Act robbery is a crime of violence under the force

clause of 18 U.S.C. § 924(c)(3)(A), the Court “need not reach

the    balance      of    Acosta’s        argument    concerning       the

constitutionality of the residual clause.” Id. at 556.

      Acosta simultaneously filed a similar motion in the

Second Circuit, arguing there, as he had in this Court, that

his Section 924(c) conviction “should be vacated” because it

was invalidated by Johnson. (Acosta v. United States, 16-1880

(2d Cir. June 14, 2016), Dkt. No. 2, at 5.) The Second Circuit

liberally construed the motion as being made under both

Johnson and United States v. Davis, 139 S. Ct. 2319 (2019),

the latter of which had been decided after Acosta filed the

motion.1 Despite this liberal construction, the appellate

court dismissed the motion because Acosta’s Section 924(c)

conviction was predicated on substantive Hobbs Act robbery,

which is a categorical crime of violence under the force

clause, not the residual clause. (Dkt. No. 146, at 1 (citing

United States v. Hill, 890 F.3d 51, 56-60 (2d Cir. 2018).)

Because Johnson and Davis were relevant only to the residual

clause,   neither    invalidated     --    or   otherwise   affected    --



      1 In Davis, the Supreme Court held that the residual clause of

Section 924(c)(3)(B) was unconstitutional and void for vagueness, just as
it had held that the residual clause of the Armed Career Criminal Act was
unconstitutional in Johnson. See Davis, 139 S. Ct. at 2326.


                                     6
Acosta’s Section 924(c) conviction. Accordingly, the Second

Circuit denied Acosta’s motion for substantially the same

reasons as this Court had denied his Prior Section 2255

Motion.

B.   THE PARTIES’ ARGUMENTS

     A few months before the Second Circuit’s latest denial,

on March 10, 2020, Acosta filed the instant Motion. (See

Motion.) In it, Acosta challenges this Court’s 2016 Order,

arguing that Davis -- decided after the 2016 Order -- “makes

relevant   the   issue    of       whether   § 924(c)(3)(B)   is

unconstitutionally vague and allows a merits determination of

Petitioner’s previously filed § 2255 motion.” (Id. at 4.)

Acosta contends that he is entitled to relief under Rule 60(b)

because the Court erroneously avoided a merits determination

and because he was “convicted of something that was no crime

at all.” (Id. at 5, 7.) Acosta insists that Hobbs Act robbery

is not a crime of violence under Johnson and that “Rule 60

relief should be granted, so that a categorical approach could

be applied to determine whether ‘robbery’ as defined in

§ 1951(b)(1), constitutes a ‘crime of violence.’” (Id. at

14.) Acosta further argues that he is “actually innocent” of

violating Section 924(c) because aiding and abetting Hobbs

Act robbery does not qualify as a crime of violence. (Id. at

14-15.) Lastly, Acosta asserts that he is entitled to relief


                               7
“to resolve the issue of whether Petitioner’s conviction for

aiding and abetting a Hobbs Act robbery in connection with

§ 924(c) remains valid following Davis.” (Id. at 17.)

     In response, the Government argues that despite being

styled as a Rule 60        motion, Acosta’s Motion is another

successive Section 2255 petition. The Government contends

that both this Court and the Second Circuit have previously

considered and rejected the arguments Acosta now raises and

this Court should dismiss the current Motion as meritless in

keeping with these prior decisions. In addition, because

Acosta’s    Motion   attacks   the       underlying     conviction,   the

Government argues that the Motion is procedurally barred. The

Government further points out that Acosta has not satisfied

Section 2255 by first seeking authorization from the Second

Circuit to file the Motion as required, and thus this Court

lacks jurisdiction. Moreover, transfer would be improper

because    the   Second   Circuit       has   already   considered    and

rejected Acosta’s arguments. On the merits, the Government

contends that Acosta’s Motion fails because both substantive

Hobbs Act robbery and aiding and abetting Hobbs Act robbery

are crimes of violence and can serve as valid predicates for

a Section 924(c) conviction.

     In his Reply, Acosta argues that in the 2016 Order, this

Court determined it “need not reach the balance of Acosta’s


                                    8
argument concerning the constitutionality of the residual

clause.” (Reply at 2.) Acosta insists that this decision was

improper because the Court was “obligated to resolve the issue

of whether aiding and abetting with others to commit Hobbs

Act robbery . . . remained a federal crime following the

Supreme Court’s decision in Johnson.” (Id. at 2-3.) Acosta

acknowledges that recent caselaw has held that his Section

924(c) conviction remains valid, but he nevertheless contends

that the 2016 Order was defective because the Court failed to

resolve “all claims.” (Id. at 3.)

                          II.    LEGAL STANDARD

      Under Rule 60(b)(6), the Court may grant a party relief

from judgment for “any” reason “that justifies relief.”                    Fed.

R. Civ. P. 60(b)(6). “[A] proper case for Rule 60(b)(6) relief

is   only   one    of   extraordinary        circumstances,        or   extreme

hardship.” United States v. Cirami, 563 F.2d 26, 32 (2d Cir.

1977) (internal quotation marks and citations omitted). The

trial court has “broad discretion” under Rule 60(b)(6) “to

grant   relief     when   ‘appropriate        to     accomplish    justice.’”

Matarese    v.    LeFevre,      801   F.2d    98,     106    (2d   Cir.   1986)

(citations omitted).

      Under      Rule   60(d)(1),      a     court     may    “entertain     an

independent action to relieve a party from a judgment.” Fed.

R. Civ. P. 60(d)(1). Relief under Rule 60(d) is available


                                      9
“only to prevent a grave miscarriage of justice.” Comm. on

Pro. Standards v. Marin, 764 F. App’x 82, 84 (2d Cir. 2019)

(quoting United States v. Beggerly, 524 U.S. 38, 47 (1998)).

To meet this high standard, the movant must demonstrate

“something [that] render[s] it manifestly unconscionable” for

the judgment to be enforced. Wright v. Poole, 81 F. Supp. 3d

280, 294 (S.D.N.Y. 2014) (quoting Opals on Ice Lingerie v.

BodyLines, Inc., 425 F.Supp.2d 286, 290 (E.D.N.Y. 2004);

Pickford v. Talbott, 225 U.S. 651, 658 (1912)).

                         III.   DISCUSSION

     As a threshold matter, the Court is persuaded that it is

procedurally barred from reviewing the merits of Acosta’s

Prior Section 2255 Motion. Harris v. United States, 367 F.3d

74, 77 (2d Cir. 2004) (“[R]elief under Rule 60(b) is available

for a previous habeas proceeding only when the Rule 60(b)

motion   attacks   the    integrity   of     the   previous   habeas

proceeding rather than the underlying criminal conviction.”);

see also Hoffenberg v. United States, No. 00 Civ. 1686, 2010

WL 1685558, at *4 (S.D.N.Y. Apr. 26, 2010) (“Rule 60(b) is

not a vehicle to relitigate issues already raised during a

prior Section 2255 proceeding.”). Thus, to the extent Acosta

repeats the argument that his Section 924(c) conviction is

constitutionally invalid, the Motion is denied as “beyond the

scope of Rule 60(b).” Harris, 367 F.3d at 82 (“[A] Rule 60(b)


                                 10
motion that attacks the underlying conviction presents a

district court with two procedural options: (i) the court may

treat the Rule 60(b) motion as ‘a second or successive’ habeas

petition, in which case it should be transferred to this Court

for possible certification, or (ii) the court may simply deny

the portion of the motion attacking the underlying conviction

‘as beyond the scope of Rule 60(b).’” (citation omitted)).2

       The Court next turns to that part of Acosta’s Motion

which challenges the integrity of the previous Section 2255

proceeding. Acosta argues that the Court erred in its 2016

Order by concluding that, because Hobbs Act robbery is a crime

of violence under the force clause of Section 924(c), the

Court      “need   not   reach   the   balance   of   Acosta’s   argument

concerning the constitutionality of the residual clause.”

(See Motion at 4; see also 2016 Order at 7.) Acosta insists

that       the   Court   erred    in    declining     to   consider   the

constitutionality of the residual clause and states that

“[t]he fact that the Second Circuit has now decided against

such claim does not prevent this Court of fulfilling its

obligation in resolving such claim.” (Reply at 3-4.) This



       2The Court opts to deny the Motion rather than transfer it to the
Second Circuit because the Second Circuit has already considered and
rejected the arguments Acosta now raises. See Avendano v. United States,
No. 02 CR 1059, 2014 WL 7236036, at *2 (S.D.N.Y. Dec. 19, 2014) (“[A]
district court need not transfer the second or successive motion if it is
wholly without merit.”).


                                       11
argument fails for the simple reason that this Court was under

no    “obligation”     to   consider        his   purely   academic     --   and

irrelevant -- claim regarding the constitutionality of the

residual clause. As this Court previously explained, whether

the residual clause is unconstitutional has no bearing on the

validity of Acosta’s Section 924(c) conviction because his

conviction is valid under the force clause. In other words,

even if the Court had concluded that the residual clause was

unconstitutional, Acosta’s conviction would remain unaffected

because substantive Hobbs Act robbery is a Section 924(c)

predicate under the force clause of that statute. As such,

the    Court   was     barred     from      considering     Acosta’s     claim

pertaining to the residual clause. See St. Pierre v. United

States, 319 U.S. 41, 42 (1943) (“A federal court is without

power to decide moot questions or to give advisory opinions

which cannot affect the rights of the litigants in the case

before it.”).

       The Court acknowledges that “[a] postjudgment change in

the    law   having    retroactive       application       may,    in   special

circumstances,        constitute       an    extraordinary        circumstance

warranting vacation of a judgment.” Matarese, 801 F.2d at 106

(citations omitted). But, again, the changes in the law Acosta

cites -- Johnson and Davis -- have no impact on his Section

924(c)   conviction.        As   the   Second     Circuit   has    explained,


                                       12
Acosta was convicted of substantive Hobbs Act robbery (Count

Five). (See Dkt. No. 146; see also Dkt. No. 77.) There is no

dispute in this Circuit that substantive Hobbs Act robbery is

a valid predicate for a Section 924(c) conviction under the

force clause. See Hill, 890 F.3d at 60 (“Hobbs Act robbery

‘has as an element the use, attempted use, or threatened use

of physical force against the person or property of another.’”

(quoting the force clause)).3 Likewise, the Second Circuit

has recently determined that aiding and abetting a crime of

violence itself constitutes a crime of violence under the

force clause. See United States v. McCoy, 995 F.3d 32, 58 (2d

Cir.   2021).   Thus,   neither    Johnson    nor   Davis   creates    an

“extraordinary circumstance” warranting relief under Rule

60(b)(6) because neither case has any bearing on Acosta’s

Section 924(c) conviction.

       For the same reasons, Acosta has failed to establish a

“miscarriage     of   justice”     warranting     relief    under    Rule

60(d)(1). The alleged error Acosta cites was not an error at



      3 Acosta insists this Court must apply the categorical approach to

determine whether Hobbs Act robbery is a crime of violence. (Motion at
14). But the Second Circuit in Hill already applied the categorical
approach in concluding that Hobbs Act robbery is a crime of violence under
the force clause. Hill, 890 F.3d at 55. Nor does United States v. Chea
require otherwise. No. 98 CR 20005, 2019 WL 5061085 (N.D. Cal. Oct. 2,
2019). In that case, a California district court came to the opposite
conclusion, that Hobbs Act robbery is not categorically a crime of
violence under the force clause. However, this Court is not bound by that
court’s decision. In this Circuit, the issue has been decided, and the
Court is bound to follow that precedent.


                                   13
all, much less one that rendered his Section 2255 proceeding

“manifestly unconscionable.” See Opals on Ice, 425 F. Supp.

2d at 290 (“The requirement that the underlying judgment be

‘manifestly    unconscionable’          ‘preserves   a   balance   between

serving the ends of justice and ensuring that litigation

reaches an end within a finite period of time.’” (quoting

Paddington Partners v. Bouchard, 34 F.3d 1132, 1144 (2d Cir.

1994)).

     Lastly,       the   Court    denies     Acosta’s    request   for   an

evidentiary hearing on this Motion. See, e.g., United States

v. Hodgson, 531 F. App’x 174, 175 (2d Cir. 2013) (“Where, as

here, the movant fails to make even a colorable claim for

Rule 60(b) relief, the district court is not required to

consider evidence offered in support of that motion.”); see

also Johnson v. United States, 119 F. App’x 319, 321 (2d Cir.

2005) (“[C]ourts have discretion to determine whether to

grant   a   full    evidentiary        hearing.”).   Both   Acosta’s   Rule

60(b)(6) and Rule 60(d)(1) claims are meritless, and no

further evidence is needed to resolve the Motion.

                                 IV.     ORDER

     Accordingly, for the reasons stated above, it is hereby

     ORDERED, that defendant Ramon Acosta’s motion for relief

from judgment (Dkt. No. 144) is DENIED.




                                        14
    The Clerk of Court is hereby directed to mail this Order

to Ramon Acosta, Register Number 56954-054, at FCI Coleman

Medium, Federal Correctional Institution, P.O. Box    1032,

Coleman, FL 33521.

SO ORDERED.

Dated:   New York, New York
         9 July 2021
                               _________________________
                                     VICTOR MARRERO
                                         U.S.D.J.




                              15
